Exhibit 99.1 Earthstone Energy, Inc. Reports Second Quarter 2017 Results The Woodlands, Texas, August 9, 2017 – Earthstone Energy, Inc. (NYSE: ESTE) (“Earthstone”, the “Company”, “we” or “us”), today announced financial and operating results for the three and six month periods ended June 30, 2017. Second Quarter 2017 Highlights • Closed Bold Transaction on May 9, 2017 • Average daily production of 7,932 Boepd • Total revenue of $25.8 million • Adjusted EBITDAX(1) of $15.0 million (1)See “Reconciliation of Non-GAAP Financial Measure” section below. Selected Financial Data (unaudited) ($000s except where noted) Three Months Ended June 30, Six Months Ended June 30, Total Revenue 25,777 9,777 41,120 16,587 Net Loss Net Loss Per Share (Basic and Diluted)(1) Adjusted EBITDAX(2) Production: Oil (MBbls) Gas (MMcf) NGL (MBbls) 50 90 Total (MBoe) Average Daily Production (Boepd) Average Prices: Oil ($/Bbl) Gas ($/Mcf) NGL ($/Bbl) Total ($/Boe) Adj. for Realized Derivatives Settlements: Oil ($/Bbl) Gas ($/Mcf) NGL ($/Bbl) Total ($/Boe) Net loss per common share attributable to Earthstone Energy, Inc. common stockholders. See “Reconciliation of Non-GAAP Financial Measure” section below. Includes the transaction with Bold Energy III, LLC on May 9, 2017. Includes the acquisition of Lynden Energy Corp. on May 18, 2016. Impairments to Oil and Natural Gas Properties For the three and six months ended June 30, 2017, the Company recorded non-cash impairment charges of $63.0 million to its proved oil and natural gas properties and $3.6 million to its unproved oil and natural gas properties.This was a direct result of significant downward strip price changes at June 30, 2017 compared to December 31, 2016. Financial Position As of June 30, 2017, the Company had $16.7 million in cash and $70 million outstanding under its credit facility with borrowing base of $150 million. Management Comments Frank A. Lodzinski, President and Chief Executive Officer of Earthstone Energy, Inc., commented, “As previously announced, we successfully closed our business combination with Bold Energy III LLC on May 9th and our integration of the companies is complete. Our production for the second quarter was over 7,900 Boepd and on a combined pro forma basis was approximately 10,600 Boepd.In April, we initiated drilling and completion operations on our operated Midland Basin and Eagle Ford acreage. We intend to begin our Midland completion program later this month.Our Midland Basin position now totals approximately 27,000 net acres and we are excited about the production results we are seeing in our newer wells, which are meeting or exceeding our targeted type curves. We will continue to focus our efforts on the development of our acreage in the Midland Basin and will continue to pursue additional opportunities to further expand our position.” Conference Call Details Earthstone is hosting a conference call on Thursday, August 10, 2017 at 11:00 a.m. Eastern (10:00 a.m. Central) to discuss its second quarter 2017 results and current operations.Investors and analysts are invited to participate in the call by dialing 877-407-8035 for domestic calls or 201-689-8035 for international calls, in both cases asking for the Earthstone conference call.
